Exhibit 10.45

 

EXECUTION COPY

AMENDMENT NO. 1

This AMENDMENT NO. 1, CONSENT AND RELEASE (this “Amendment No. 1 to Credit
Agreement”) dated as of May 26, 2016, by and among GRUBHUB HOLDINGS INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Borrower”); GRUBHUB INC., a corporation organized and existing under the laws
of the State of Delaware (the “Parent”); CITIBANK, N.A., a national banking
association organized and existing under the laws of the United States of
America (the “Administrative Agent”), and the lenders party hereto, with respect
to the Credit Agreement, dated as of April 29, 2016 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date of this Amendment No. 1 to Credit Agreement, the “Credit
Agreement”), among the Borrower, the Parent, the Lenders party thereto (the
“Lenders”), and the Administrative Agent, and this AMENDMENT NO. 1 (“Amendment
No. 1 to Security Agreement”), dated as of May 26, 2016, by and among the Loan
Parties (as defined in the Credit Agreement), the Administrative Agent and the
lenders party hereto, to the Security Agreement, dated as of April 29, 2016 (as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date of this Amendment No. 1 to Security
Agreement, the “Security Agreement”), by and among the Loan Parties and the
Administrative Agent.  The Amendment No. 1 to Credit Agreement and Amendment No.
1 to Security Agreement are collectively referred to herein as this “Amendment
No. 1”).

The Borrower and the Parent have requested the Required Lenders and the
Administrative Agent agree to: (a) certain amendments to the Credit Agreement,
(b) the release of certain Collateral and (c) consent to labite.com, inc. having
a period of thirty (30) days after the date on which it becomes a Loan Party to
file its 2014 California state tax return, and the Loan Parties have requested
that the Required Lenders agree to certain amendments to the Security Agreement.

Section 1Definitions.  Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2Amendments to Credit Agreement.  As of the Amendment Effective Date (as
defined below), the Credit Agreement shall be amended as follows:

(a)References Generally.  References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.

(b)Amendment of Section 7.1.8.  The first paragraph of Section 7.1.8 of the
Credit Agreement is hereby amended to read it its entirety as follows:

“7.1.8 Future Subsidiaries. Upon any Person becoming, from and after the
Effective Date, either a direct or indirect Subsidiary of any Loan Party, or
upon any Loan Party acquiring additional Equity Interests of any existing
Subsidiary, the Borrower shall notify the Administrative Agent of such
transaction and, within

 

--------------------------------------------------------------------------------

 

thirty (30) days of the date such transaction is consummated (or such later date
as may from time to time be approved by the Administrative Agent in its sole
discretion):”

 

(c)Replacement of Schedule IV.  Schedule IV of the Credit Agreement shall be
replaced in its entirety with the corresponding schedule attached as Schedule A
to this Amendment No. 1.

Section 3Amendments to Security Agreement.  As of the Amendment Effective Date,
the Security Agreement shall be amended as follows:

(a)References Generally.  References in the Security Agreement (including
references to the Security Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Security Agreement” shall be
deemed to be references to the Security Agreement as amended hereby.

(b)Amendment of Section 4.9(c)(i).  Section 4.9(c)(i) of the Security Agreement
is hereby amended by replacing “$2,000,000” with “$10,000,000”.

Section 4Limited Consent.  Pursuant to Section 6.11(a) of the Credit Agreement
the Borrower and the Parent each represent that each Loan Party and each of its
Subsidiaries has timely filed all income Tax and other material Tax returns and
reports required by Law to have been filed by it, which Tax returns and reports
are true and complete in all material respects.  For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Administrative Agent and the Required Lenders hereby consent to labite.com,
inc., a corporation acquired by the Borrower on May 5, 2016, having a period of
no more than thirty (30) days from the date on which it becomes a Loan Party to
file its 2014 California state tax return; provided, that the failure of
labite.com, inc. to file such 2014 California state tax return on or prior to
such date shall constitute an immediate Event of Default.

Section 5.1Release.  For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Administrative Agent and the
Required Lenders hereby release, without any representation, recourse or
undertaking by the Administrative Agent or the Lenders, any and all liens and
interests in Mealport USA LLC’s right title and interest in, to and under the
following accounts, held at Bank of America, N.A. (together, the “Released
Accounts”), and agree that, solely with respect to such Released Accounts (and
not with respect to any other Accounts set forth in Part I of Item 7.1.10 of the
Disclosure Schedule), the Borrower is released from its obligations under
Section 7.1.10(a) of the Credit Agreement:

(a)Account number [ ]; provided, that, for the avoidance of doubt, funds held in
such account shall reduce the aggregate daily balances the Loan Parties are
permitted to hold in accounts not subject to control agreements pursuant to
Section 4.9(c)(i) of the Security Agreement;

- 2 -

--------------------------------------------------------------------------------

 

(b)Account number [ ], which has been identified as a payroll account and is
thereby excluded from the Collateral pursuant to Section 2.1(t)(ii) of the
Security Agreement; and

(c)Account number [ ], which account the Administrative Agent has received
written evidence has been closed, prior to the date hereof.

Section 5.2Remaining Collateral. The Collateral other than the Released Accounts
remains (and, following the foregoing release in respect of the Released
Accounts, shall remain) in full force and effect.

Section 6Conditions of Effectiveness.  This Amendment No. 1 shall become
effective as of the date upon which each of the following conditions precedent
have been satisfied (the “Amendment Effective Date”):

(a)Execution.  The Administrative Agent shall have received counterparts of this
Amendment No. 1 executed by each Loan Party and the Required Lenders.

(b)Administrative Agent’s Fees, Expenses, etc.  The reasonable fees and out of
pocket expenses of Reed Smith, LLP, legal counsel to the Administrative Agent
shall have been received, to the extent invoiced pursuant to Section 10.3 of the
Credit Agreement.

(c)Certificate of the Loan Parties.  The Administrative Agent shall have
received a certificate, dated as of the Amendment Effective Date and duly
executed by an authorized officer of each of the Loan Parties, certifying:

(i)as of the Amendment Effective Date, after giving effect to this Amendment No.
1, the representations and warranties set forth in Article VI and in the other
Loan Documents shall be true and correct in all material respects with the same
effect as if then made; provided, that such representations and warranties (A)
that relate solely to an earlier date shall be true and correct in all material
respects as of such earlier date; and (B) shall be true and correct in all
respects if they are qualified by a materiality standard; and

(ii)no Default or Event of Default shall have then occurred and be continuing.

(d)Required Consents and Approvals.  All required consents and approvals shall
have been obtained and be in full force and effect with respect to the
transactions contemplated hereby and from (a) all relevant Governmental
Authorities; and (b) any other Person whose consent or approval the
Administrative Agent deems necessary or appropriate to effect the transactions
contemplated hereby.

(e)Consent and Reaffirmation.  The Administrative Agent shall have received
counterparts of the Consent and Reaffirmation attached as Exhibit A hereto duly
executed by the Guarantors.

- 3 -

--------------------------------------------------------------------------------

 

Section 7Representations and Warranties of the Loan Parties.  This Amendment No.
1 constitutes, and each other Loan Document executed by the Parent, the Borrower
and each other Loan Party will, on the due execution and delivery thereof,
constitute, the legal, valid and binding obligations of the Parent, the Borrower
and each other relevant Loan Party enforceable in accordance with their
respective terms, subject in each case to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar Law affecting
creditors’ rights generally, and subject to the effect of general principles of
equity (regardless of whether considered in a proceeding in equity or at Law).

Section 8Loan Documents.  Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect.  This Amendment No. 1 to Credit
Agreement is a Loan Document executed under the Credit Agreement and shall be
construed in accordance with the Credit Agreement and this Amendment No. 1 to
Security Agreement is a Loan Document executed under the Security Agreement and
shall be construed in accordance with the SecurityAgreement.

Section 9Retroactive Effect.  The undersigned agree that upon the Amendment
Effective Date, Sections 2 and 3 of this Amendment No. 1 shall be retroactively
effective as of the Effective Date.

Section 10Miscellaneous.  This Amendment No. 1 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.  THIS AMENDMENT NO. 1 AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 1 AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND UNDER ANY LOAN DOCUMENT SHALL EACH BE
GOVERNED BY, AND EACH BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.  THIS AMENDMENT NO. 1 AND EACH OTHER LOAN DOCUMENT CONSTITUTE THE
ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

Section 11Jurisdiction; Etc.  

THE PARENT AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT NO. 1 OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT

- 4 -

--------------------------------------------------------------------------------

 

COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AMENDMENT NO. 1 OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT NO. 1 OR ANY
OTHER LOAN DOCUMENT AGAINST THE PARENT AND THE BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.  THE PARENT AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 1 OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.  THE PARENT AND THE
BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.  TO THE EXTENT THAT THE PARENT AND THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE PARENT AND THE BORROWER HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AMENDMENT NO. 1 AND THE
OTHER LOAN DOCUMENTS.  

[Signature Page Follows]

- 5 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

LOAN PARTIES:

GRUBHUB INC.

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

GRUBHUB HOLDINGS INC.

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

SLICK CITY MEDIA, INC.

 

By:

/s/ Matthew Maloney
Name:  Matthew Maloney
Title:   Chief Executive Officer and President

HOMECOOKED FACTORY LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

DININGIN LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

RESTAURANTS ON THE RUN, LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

 

[Signature Page – Amendment No. 1]

 

--------------------------------------------------------------------------------

 

MEALPORT USA LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT DEN, LLC

By: MEALPORT USA LLC, sole member

By: GRUBHUB HOLDINGS INC., the sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT PDX, LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT SAN LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

 

 

 

 

[Signature Page – Amendment No .1]

 

--------------------------------------------------------------------------------

 

MEALPORT EUG LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT ABQ, LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT ELP, LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT LAS LLC

By: MEALPORT USA LLC, sole member

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:

/s/ Matthew Maloney
Name: Matthew Maloney
Title:   Chief Executive Officer and President

 




[Signature Page – Amendment No .1]

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

CITIBANK, N.A.,

as the Administrative Agent

 

By: _/s/ Bill Allen___________________

Name: Bill Allen
Title: Senior Vice President

[Signature Page – Amendment No .1]

 

--------------------------------------------------------------------------------

 

 

LENDERS:

CITIBANK, N.A.

 

By: _/s/ Bill Allen_______________________

 

Name: Bill Allen

Title: Senior Vice President/Team Leader

 

 

 

BMO HARRIS BANK, N.A.

 

By: _/s/ Sean Lightner____________________

 

Name: Sean Lightner

Title: Vice President

 

 

BANK OF AMERICA, N.A.

 

By: _/s/ Casey Klepsch__________________

 

Name: Casey Klepsch

Title: Assistant Vice President

 

 

BANK OF THE WEST

 

By: /s/ David Wang_____________________

 

Name: David Wang

Title: Director

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

By: _/s/ John B. Hoesley __________________

 

Name: John B. Hoesley

Title: Managing Director

 

 

SCHAUMBURG BANK & TRUST CO., N.A.

 

By: _/s/ Jon Swanson____________________

 

Name: Jon Swanson

Title: Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 with respect to (a) that certain Credit Agreement dated as of
April 29, 2016 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among GRUBHUB HOLDINGS INC., a corporation organized and existing under the
laws of the State of Delaware (the “Borrower”); GRUBHUB INC., a corporation
organized and existing under the laws of the State of Delaware (the “Parent”);
the lenders party thereto (the “Lenders”); and CITIBANK, N.A., a national
banking association organized and existing under the laws of the United States
of America (the “Administrative Agent”); and (b) that certain Security Agreement
(as defined in the Credit Agreement) which Amendment No. 1 is dated as of May
26, 2016 and is by and among the Borrower, the Parent and each of the other Loan
Parties, the lenders party thereto and the Administrative Agent (“Amendment No.
1”). Capitalized terms used in this Consent and Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement. Without in
any way establishing a course of dealing by the Administrative Agent or any
other Lender Party, each of the undersigned consents to Amendment No. 1 and
reaffirms the terms and conditions of the Guaranty and any other Loan Document
executed by it and acknowledges and agrees that the Guaranty and each and every
such Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed.  The undersigned agree that upon the Amendment Effective Date
this Consent and Reaffirmation shall be retroactively effective as of the
Effective Date.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by Amendment No. 1 and all references to the Security Agreement
contained in the above-referenced documents shall be a reference to the Security
Agreement as so modified by Amendment No. 1 and in each case  as the same may
from time to time hereafter be amended, restated, amended and restated,
supplemented or otherwise modified.

Dated May 26, 2016

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Reaffirmation to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

GRUBHUB INC.

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

SLICK CITY MEDIA, INC.

 

By:


Name:  Matthew Maloney
Title:   Chief Executive Officer and President

HOMECOOKED FACTORY LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

DININGIN LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

RESTAURANTS ON THE RUN, LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT USA LLC

By: GRUBHUB HOLDINGS INC., sole member

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President




[Signature Page - Consent and Reaffirmation]

 

--------------------------------------------------------------------------------

MEALPORT DEN, LLC

By: MEALPORT USA LLC, sole member

By: GRUBHUB HOLDINGS INC., the sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT PDX, LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT SAN LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT EUG LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President




[Signature Page – Consent and Reaffirmation]

 

--------------------------------------------------------------------------------

MEALPORT ABQ, LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT ELP, LLC

By: MEALPORT USA LLC, sole manager

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

MEALPORT LAS LLC

By: MEALPORT USA LLC, sole member

By: GRUBHUB HOLDINGS INC., sole member of MEALPORT USA LLC

 

By:


Name: Matthew Maloney
Title:   Chief Executive Officer and President

 

[Signature Page – Consent and Reaffirmation]

 